Citation Nr: 1547493	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for sprain of the second digit of the left hand, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for urinary incontinence, to include as secondary to prostate cancer.

5.  Entitlement to service connection for an acquired psychiatric disability, to include  depression, and to include as secondary to prostate cancer.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disabilities.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability.

8.  Entitlement to compensation under 38 U.S.C. 1151, for an acquired psychiatric disability, claimed as due to harassment.


REPRESENTATION

Appellant represented by:	Kenneth LaVan


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.  

These matters come before the Board of Veterans' Appeals (Board) from March 2012, July 2012, and October 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability and entitlement to compensation under 38 U.S.C. 1151 for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal of entitlement to an increased rating for sprain of the second digit of the left hand, currently evaluated as 10 percent disabling is requested.

2.  In December 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal of entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling is requested

3.  The Veteran did not have service in Vietnam, Thailand, or Korea and is not presumed to have been exposed to herbicides in service, nor is there competent credible evidence of such exposure.

4.  The earliest clinical evidence of prostate cancer is more than four decades after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran's prostate cancer was causally related to, or aggravated by, active service.   

6.  The earliest clinical evidence of record of urinary incontinence is more than four decades after separation from service.

7.  The most probative evidence of record is against a finding that the Veteran's urinary incontinence is causally related to, or aggravated by, active service or a service-connected disability.

8.  The earliest clinical evidence of record of a acquired psychiatric disability is more than four decades after separation from service.

9.  The most probative evidence of record is against a finding that the Veteran's acquired psychiatric disability is causally related to, or aggravated by, active service or a service-connected disability.

10.  In an unappealed July 2008 decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disability. 

11.  Evidence received since the July 2008 last final denial which denied entitlement to service connection for bilateral knee disability is not new and material.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for sprain of the second digit of the left hand, currently evaluated at 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to increased rating for tinnitus, currently evaluated at 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for entitlement to service connection for prostate cancer, to include as due to herbicide exposure, have not been met. U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for urinary incontinence, to include as secondary to prostate cancer, have not been met. U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include as secondary to prostate cancer, have not been met. U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

6.  Evidence received since the July 2008 RO decision which denied service connection for bilateral knee disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Increased rating for sprain of the second digit of the left hand
Increased rating for tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the 2014 Board hearing indicated that it his intent to withdraw the appeal for entitlement to increased ratings for his sprain of the second digit of the left hand and his tinnitus. (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues. Accordingly, the Board does not have jurisdiction to review these issues.

Adjudicated and Remanded Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in December 2011, January 2012, and February 2014.

The Veteran's attorney, in a December 2014 brief, contended that the VA notice was inaccurate and that a remand is required if the Board finds that new and material evidence has not been submitted, sufficient to reopen the claims.  The Board disagrees.  The Board finds that the notice was appropriate.  In addition, the Board finds that, even if there was an error with the notice, it has not been prejudicial to the Veteran.  Notably, the Veteran is represented by an attorney, who has shown that he is familiar with the provisions of 38 C.F.R. § 3.156.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  In addition, it has been more than nine months since the Veteran's attorney alleged a prejudicial notice error; thus, the Veteran's attorney has had had ample opportunity to assist the Veteran in substantiating his claims to reopen.  The Board finds it illogical that the Veteran's attorney can contend prejudice to the Veteran on the basis of inadequate notice when the Veteran's attorney knows of the requirements necessary to reopen a claim, has a duty to adequately represent the Veteran, and has had more than two years to represent the Veteran.  

VA also has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), service personnel records, post service clinical records, excerpts from articles, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Board finds that a VA examination/opinion with regard to the Veteran's prostate cancer and those disabilities which he contends are secondary to it is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in further detail below, there is no competent credible evidence of record which indicates that the Veteran's prostate cancer may be associated with his service.

The claims file includes December 2014 correspondence from the Veteran's attorney in which he requests that the Board remand the issue of entitlement to service connection for prostate cancer to determine whether any chemicals, herbicides (to include Agent Orange), or pesticides were used along the Berlin Wall either by US forces or by Germany, and whether it is likely that the Veteran's units operated near the wall during the time period in question.  The Board finds that a remand for such is not warranted.  

VA Electronic mail reflects that there is no record of activity involving general herbicide use within a base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, and that there are no records of such activity involving tactical herbicides.

It further notes that only commercial herbicides would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The Board finds that an attempt to obtain any such records is not warranted because there is no competent credible evidence of record that the Veteran's prostate cancer is due to a commercial herbicide, pesticides, or chemical and because such a commercial herbicide, pesticide, or chemical is not covered under 38 C.F.R. §§  3.307 and 3.309.

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply to 2.4-D; 2.4.5-T and its contaminant TCDD; cacodylic acid; and picloram; they do not apply to "any" chemical, herbicide, or pesticide.  There is no competent credible evidence of record that the Veteran's prostate cancer may be casually related to, or aggravated by, "any" type of chemical, herbicide, or pesticide.  Thus, there is no reasonable reason why VA should attempt to obtain possible uses of each and every type of chemical, herbicide, or pesticide, which may have been used near the Berlin Wall or elsewhere in Germany.  

The Veteran's attorney contends that VA should attempt to obtain such information by making several requests to the U.S. Army Joint Service Records Research Center (JSRRC).  The Board is mindful of the decision of the U.S. Court of Appeals for Veterans Claims in Gagne v. McDonald (No. 14-0334, Vet. App. 2015) in which the Court noted that the statutory duty to assist "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile."  38 U.S.C. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2), the Secretary must make as many research record requests as are necessary until it becomes clear the record does not exist or is not in the possession of the custodian.  

The Board finds that the Court's decision in Gagne is not applicable in the present case.  Notably, the statutory duty requires VA to obtain to records in possession of a government agency.  Germany, to include the former East Germany, is not a U.S. government agency and the Board finds that the regulation applies to U.S. government agencies.  

Secondly, with regard to U.S. agencies, to include the Armed Forces Pest Control Board, the Board finds that an attempt to obtain any such records is not warranted because there is no competent credible evidence of record that the Veteran's prostate cancer is due to a commercial herbicide, pesticides, or chemical and because such a commercial herbicide, pesticide, or chemical is not covered under 38 C.F.R. §§  3.307 and 3.309. 

As noted above, the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 are not all inclusive (i.e. they do not apply to every chemical, herbicide, or pesticide); thus, the Veteran would not be entitled to presumptive service connection for prostate cancer if a chemical other than those mentioned in 38 C.F.R. § 3.307(a)(6) was used.  In addition, there is no competent indication that the Veteran's prostate cancer may be related to such a chemical, herbicide, or pesticide.  A remand to determine what chemicals other those in 38 C.F.R. § 3.307 were used in Germany or around Berlin in the 1960s would serve no useful purpose because there is no competent indication that the Veteran's prostate cancer may have been caused by such possible exposure; thus, a remand would merely delay adjudication of his claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As noted by the Court, the duty to assist is not a fishing expedition.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Veteran has submitted several articles, which are discussed in further detail below; however, none is specific to this Veteran, none is combined with a competent medical opinion, and none is specific to the circumstances of the Veteran's service (i.e. time, place, contentions).  Thus, no further action by VA, to include obtaining a VA examination or opinion, is warranted. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection - Prostate Cancer

The Veteran avers that his prostate cancer was due to alleged active service exposure to herbicides when he was stationed in Germany.  The Veteran had one year and six months of overseas service.  His service personnel records reflect that he served in Europe from July 30, 1963 to February 15, 1965.  

The Veteran does not contend, and the evidence does not reflect, that he had service in Korea, Thailand, Vietnam, or the inland waters of Vietnam.  There is no competent credible evidence of record that the Veteran was exposed to 2.4-D; 2.4.5-T and its contaminant TCDD; cacodylic acid; and picloram; thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply do not apply.

The Veteran contends that while in Germany, his unit had service in Berlin in "1960, 1962" near the Berlin Wall.  He contends that after he returned to the United States and prior to being operated on for prostate cancer in 2011, the VA doctor who operated on him, when discussing his operation procedures, casually mentioned to him that Agent Orange was prevalent in Germany, (See Board hearing transcript, pages 6 and7.)

For the reasons noted below, the Board finds that the Veteran's statement lacks probative value.  A veteran is generally competent to state what he has been told by a doctor; however, the connection between what a physician has said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 (1997).  Importantly, there is no competent credible evidence that the surgeon who performed the Veteran's prostate surgery in 2011 would have competent knowledge that Agent Orange was used in Germany, and in the vicinity of the Berlin Wall, in the 1960s.  

The Board acknowledges the Veteran's statement that while he was deployed to Germany, there was "stuff growing" along the Berlin wall, and when he returned several months later it was gone.  He explained that he assumed, and was told, that Agent Orange was used to eliminate some of the growth so that "they could have a clear view of people trying to cross that wall there."  He testified that on average of once a month, he would walk up and down the wall or patrol the area.  He also stated that it took about a week to travel "600" miles from Munich, where he was stationed, to Berlin.  (See Board hearing transcript, page 9.)  (The Board notes that the distance from Munich to Berlin is approximately 363 miles, not 600 as claimed by the Veteran.)  In addition, the Veteran's military occupational specialty was in field artillery, which is not indicative of a specialty in which a soldier would be walking along the wall patrolling the area.  The Veteran also avers that he participated in areas which had been cleared of plants.

The Veteran is competent to state whether he observed plants in the area of the Berlin Wall or in Germany in general, but he has not been shown to be competent to state that the plants were removed by 2.4-D; 2.4.5-T and its contaminant TCDD; cacodylic acid; and picloram, rather than having been dug up, cut down, destroyed by some other type of chemical, died during the winter months, or were covered by dirt or concrete.

A February 2012 JSRRC memorandum reflects a January 2012 negative response to an official request regarding verification of the Veteran's exposure to herbicides.

VA Electronic mail reflects that there is no record of activity involving general herbicide use within a base, such as small-scale brush or Weed clearing activity along the flight line or around living quarters, and that there are no records of such activity involving tactical herbicides.

The Board notes that the Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides.  The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and Thailand.  The list does not include Germany, or any other country in Europe. (See VA's Public Health website.) 

The Veteran has stated that he has been told that Agent Orange was used in Germany; however, he did not provide evidence as to receiving this information from a competent credible source. 

The Board finds that DoD reports on the history of testing and storage sites of herbicides are more competent and credible than the statements of the Veteran made regarding herbicide use.  While plants may have died in Germany, the Board finds that the competent credible evidence of record is against a finding that the Veteran was exposed to herbicide which 2,4-D, 2,4,5-T and its contaminate TCDD; cacodylic acid; and/or picloram. See 38 C.F.R. § 3.307. 

VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam war.  Sprayed areas included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon.  The U.S. Department of Defense developed these tactical herbicides specifically to be used in "combat operations." 

As noted above, DoD does not list Germany as a place where Agent Orange was tested or stored.  The evidence of record does not contain credible rationale as to why Agent Orange would have been tested or stored in Germany during the Veteran's service.  

The Veteran has submitted several portions of written articles; however none is sufficiently related to the issue to be probative.  For example, an article "Introduction to Chemical Weapons" discusses chemical weapons, to include mustard gas, nerve agents, and nonlethal riot control agents; however, there is no competent credible evidence that the Veteran was exposed to such in service, or that his prostate cancer is related too such.  

Another article, "Contamination Europe - Infested Ruins of Berlin", is labeled as a "post-apocalyptic Role Playing Game" set in the year 2,154 in post-apocalyptic Germany; as such, it has absolutely no probative value for the Veteran's claims.

An article excerpt "Perspectives on Urban Ecology III" discusses the contribution of the vegetation to secondary organic aerosol and to the contamination with particulate matter in the city of Berlin.  There are also statements or portions of articles entitled "Biological and Chemical Testing on Human Beings," "Chemical Weapons in World War I", "The Integration of the German Oil, Chemical, Rubber and Explosives Industries," "Germany 20th Century" (from Wikipedia), and "U.S. Doctors say Chemicals can cause cancer" which discusses female reproductive disorders.  An article "Pentagon knowingly exposed troops to cancer-causing chemicals discusses the risks posed to US troops in Iraq by burning garbage and very briefly mentions that dioxins were also present in Agent Orange. 

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  

In the present case, the articles submitted by the Veteran fall into this general category.  None of the articles pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Moreover none provides competent evidence that Agent Orange or herbicides specified in 38 U.S.C.A. § 3.307 were used in Germany, and the area of the Berlin Wall, while the Veteran was stationed there.  Therefore, this evidence is not probative with regard to the issue here on appeal.

Based on the foregoing, the Board finds that service connection under 38 C.F.R. §§ 3.307 and 3.309 is not warranted. 

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as discussed below, the evidence of record is negative for a competent clinical opinion that the Veteran's prostate cancer is as least as likely as not due to his service.

The Veteran's STRs are negative for any diagnosis of, or treatment for, any type of prostate cancer.  The earliest clinical evidence of prostate cancer is approximately four decades after separation from service.  
 
A January 2011 VA urology note reflects that the Veteran was seen for urological consultation because of a PSA elevation of 5.15; elevated level in December 2010.  It was noted that he had a PSA of 1.55 in 2006.  

The evidence of record does not support a finding that the Veteran had prostate cancer to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.307 and 3.309.

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding that his prostate cancer is causally related to, or aggravated by, service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of prostate cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In sum, the Veteran's prostate cancer is not presumed to have occurred due to service, did not manifest until several decades after separation, and has not been shown by competent credible evidence of record to be causally related to, or aggravated by, active service.  The competent and credible evidence of record is against a finding that the Veteran's prostate cancer is causally related to, or aggravated by, active service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).

Service connection - Urinary Incontinence, to include as secondary to prostate cancer

The Veteran is not in receipt of service connection for prostate cancer; thus, service connection is not warranted for any disability secondary (causally related, or aggravated) to prostate cancer.

The Board has also considered whether service connection is warranted on a direct incurrence basis, but finds that it is not.

The Veteran's STRs are negative for urinary incontinence.  They reflect that he was seen for right ear cerumen, abdominal pain, a sore throat, finger complaints, and ringing in the right ear.  They are negative for complaints of urinary incontinence.  

The Veteran's July 1965 report of medical history for separation purposes reflects that he reported that he had had, or presently had boils, and venereal disease, but he denied bed wetting, and frequent or painful urination.  His 1965 report of medical examination for separation purposes reflects that his genitourinary system was normal.  The Board finds that if the Veteran had urinary incontinence in service, it would have been reasonable for him to have noted it when he noted his other complaints and/or sought treatment for other complaints. 

The earliest clinical evidence of urinary incontinence is several decades after separation from service.  The Veteran has acknowledged that he is not contending that he had urinary incontinence in service.  (See Board hearing transcript, pages 10 and 11.)   

The competent clinical evidence of record is against a finding that Veteran's urinary incontinence is causally related to, or aggravated by, service connection or a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Service connection - Depression, to include as secondary to prostate cancer

As noted above, the Veteran is not in receipt of service connection for prostate cancer; thus, service connection is not warranted for any disability secondary to prostate cancer.

The Board has also considered whether service connection is warranted on a direct incurrence basis, but finds that it is not.

The Veteran's STRs are negative for acquired psychiatric complaints.  The Veteran's 1965 report of medical history for separation purposes reflects that he denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

The earliest clinical evidence of an acquired psychiatric disability is approximately four decades after separation from service, and at that time was linked to the Veteran prostate cancer and stressors involving his housing and/or financial situation.  The Board finds that if the Veteran had an acquired psychiatric disability in service, it would have been reasonable for him to have noted it when he noted his other complaints and/or sought treatment for other complaints. 

The competent clinical evidence of record is that the Veteran's depression is causally related to, or aggravated by, service or a service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

New and material evidence - Bilateral Knee Disability
 
Historically, in a July 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee disability.  The appellant did not timely appeal the decision and it became final.  

Evidence of record at time of last final denial

At the time of the last final denial in July 2008, the evidence included the Veteran's STRs, post service medical records, and the Veteran's statements in support of his claim.

The Veteran's STRs reflect that he was seen for right ear cerumen, abdominal pain, a sore throat, finger complaints, and ringing in the right ear.  They are negative for complaints of the knees.  The Veteran's July 1965 report of medical history for separation purposes reflects that he reported that he had had, or presently had boils, and venereal disease, but he denied arthritis, bone, joint or other deformity, lameness, or a trick or locked knee.  His July 1965 report of medical examination for separation purposes reflects that his lower extremities were normal upon clinical evaluation. 

A December 2003 VA record reflects "knee problems limit running".

A November 2005 VA clinical record reflects musculoskeletal complaints of "just the knee joints from being in the building trades for 30 years."

The Veteran's December 2007 statement reflects his allegation that his knee problems began while serving in Germany when he was forced to sleep on the ground during overnight maneuvers.  He contends that when he awoke, he was covered with three to four inches of snow, and that his knee joints felt like they had been frozen.  He contends that they were very cold and stiff, and since then, they have been stiff and painful, especially during cold weather.  He stated that he was "young and naive at the time and feared that I would get into trouble if I reported the incident to my superior. Again , I am unsure if I reported the incident to medics while in the Army."

March and April 2008 VA records reflect that the Veteran had bilateral knee complaints.  The Veteran reported that he had the same chronic knee pain since he was 17 years old and was left out in the snow in service.  

A March 2008 x-ray showed early medial joint space narrowing with varus deformity.  The impression was standing knees demonstrate bilateral medial joint space narrowing with varus deformity.  The records reflect an assessment of probable osteoarthritis of the knees. 

Evidence of record since the last final denial

The evidence includes the Veteran's statements that he was left in the cold weather during the winter months, and his knees were exposed to the frost and that was when his problems started.  He testified that he did not seek treatment because he was embarrassed. 

Additional VA records reflect complaints of knee pain.  

A June 6, 2012 record reflects review of the March 2008 x-ray results, and an assessment of bilateral mild genu varum and that the Veteran's impairments and systems review are consistent with a diagnosis of osteoarthritic changes.  

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after July 2008 are new because they were not previously in evidence; however, they are not material.  The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  

The Veteran's attorney, in December 2014 correspondence, asserts that a June 6, 2012 record shows an assessment of bilateral mild genu varum and that his impairments and systems review are consistent with a diagnosis of osteoarthritic changes.  The attorney further states "[b]ased on these records a current diagnosis of bilateral arthritis of the knees has been established."

The Veteran's attorney also stated at the 2014 Board hearing that the Veteran's disability was denied because there was not a definitive diagnosis of a knee disability at the time of the rating, and that the record now includes a definitive diagnosis of "knee joint space narrowing with varus deformity."  (See Board hearing transcript, page 4.)  The Board disagrees with the attorney's interpretation of the facts.  The Veteran's claim was denied in 2008 because the evidence of record did not include a diagnosis of a knee disability causally related to, or aggravated by active service, or a diagnosis of arthritis manifested to a compensable degree within one year of separation from service.   

Notably, the examiner cited to the exact same record that was in evidence in 2008; that is, the March 2008 x-ray report which was merely copied into the 2012 record.  The Board acknowledges that the 2008 record reflects "probable osteoarthritis" while the 2012 clinician noted that the Veteran's condition was "consistent with a diagnosis of osteoarthritic changes"; however, such a change in wording is de minimus because the claim was not initially denied in 2008 based on a lack of a definitive diagnosis of arthritis.  It was denied based on a lack of a causal relationship to service.  In addition, there was a diagnosis of a varus deformity in 2008 as in 2012.  

Even given the low threshold in espoused in Shade, the Board finds that new and material evidence has not been received.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

ORDER

The appeal as to the issue of entitlement to an increased rating for sprain of the second digit of the left hand, currently evaluated at 10 percent disabling, is dismissed.

The appeal as to the issue of entitlement to an increased rating for tinnitus, currently evaluated at 10 percent disabling, is dismissed.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for urinary incontinence, to include as secondary to prostate cancer, is denied.

Entitlement to service connection for depression, to include as secondary to prostate cancer, is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral knee disability, the appeal is denied. 


REMAND

New and material evidence - Bilateral Hearing Loss Disability

Historically, in a July 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.  The appellant did not timely appeal the decision and it became final.  The Veteran's STRs include whispered voice testing results (July 1962), audiogram results under the ASA standard (March 1963, February 1965, and July 1965).  They also indicate dense cerumen in March 1963.

A May 2008 VA examination report reflects that the nonorganic hearing loss was revealed bilaterally.  The report reflects that the Veteran's puretone test results were not recorded because nonorganic hearing loss was revealed bilaterally.  The Veteran's SRT was not consistent with his puretone average.  In addition, ascending and descending threshold searches were not in agreement bilaterally.  Discrepancies of up to 40 dB were revealed bilaterally.  Nonorganic hearing loss is a decrease in hearing that is unexplained by anatomic or phsyiologic abnormalities.  In essence, the examiner found that the Veteran's responses were not credible.   

The Veteran was scheduled for another VA audiology examination in October 2011; however, it was cancelled. (See October 17, 2011 VA Form 21-0820.)

The Veteran testified at the 2014 Board hearing that he had a VA hearing examination a "couple years ago" and his attorney indicated that he may have been within the last year or two.  (See Board hearing transcript, page 19.)  The Board is unsure if the Veteran was referring to the 2008 examination, which was six years earlier.  The Board finds that VA should attempt to obtain all audiology records, if any from 2008 to present, as any such record may raise a reasonable possibility of substantiating the claim.  

38 U.S.C. 1151 - Acquired Psychiatric disability

The Veteran contends that while undergoing his third week of treatment for prostate cancer at a VA facility he was subjected to "aggressive, arrogant, and satanic gestures," "vicious, sinister, and sadistic emotional abuse" and "severe emotional abuse" by a radiation therapist, J.L. who allegedly targeted the Veteran based on his race and/or age.  The Veteran alleges that J.L. intentionally and viciously infected emotional pain and stress on the Veteran.  The Veteran contends that as a result of the actions of J.L., he has suffered stress, worry, insomnia, and depression.  (See e.g. Veteran's typed statements received by VA in June, July, and August 2015.)

The claims file includes an October 2013 VA clinical opinion.  The Board finds that additional records may be pertinent to the claim and that a supplemental opinion may be useful to the Board. 

The clinician should address the following:  The Veteran's mental health prior to the date of the alleged incident by J.L; whether the Veteran had an additional mental health disability after the date of the alleged incident by J.L; if the Veteran had an additional mental health disability after the date of the alleged incident by J.L., whether it is as likely as due to the actions of J.L.  In this regard, the clinician should determine, based on the record as a whole, if the Veteran is credible with regard to his allegations against J.L.  The examiner should also address whether the actions of J.L. constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Pertinent evidence to be considered by the examiner is pointed out below. 

Prior to obtaining a clinical supplemental opinion, VA should attempt to associate with the claims file the pertinent records from the Disruptive Behavior committee (DBC), multidisciplinary committee of senior clinical and administrative staff who operate under the auspices of the Chief of Staff.  If such records are not reasonably available, a finding of unavailability should be noted in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA audio records from May 2008 to present with the claims file.

2.  Attempt to obtain, if reasonably possible, the pertinent records from the Disruptive Behavior committee (DBC), pertaining to the reason why the Veteran was "flagged" as a patient.  If such records are not reasonably available, a finding of unavailability should be noted in the claims file.

3.  Attempt to obtain criminal records, if any, with the alleged incident which formed the basis for the Veteran being flagged by DBC.

4.  Obtain a supplemental opinion from the October 2013 VA clinician, or another adequate clinician, as to the Veteran's 38 U.S.C.A. § 1151 claim for an acquired psychiatric disability.  The clinician should address the following:

I.  The Veteran's mental health prior to the date of the alleged incident by J.L.

II.  Whether the Veteran had an additional mental health disability after the date of the alleged incident by J.L.

III.  If the Veteran had an additional mental health disability after the date of the alleged incident by J.L., whether it is as likely as due to the actions of J.L.  In this regard, the clinician should determine, based on the record as a whole, if the Veteran is credible with regard to his allegations against J.L. 

IV.  Whether the actions of J.L, if shown by competent credible evidence of record, constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.   

The clinician should consider the record as a whole, to include the following:

a.) the August 23, 2011 VA record that the Veteran wanted to talk to someone about his fears of dying; b.) the August 30, 2011 VA record of the Veteran's stressors of the health issues, fear of dying, and housing situation, and a diagnosis of symptoms consistent with adjustment disorder, mixed reaction or possibly anxiety or depression; c.) The September 1, 2011 VA record that the Veteran was to begin treatment and was very upset with his living situation; d.) the September 19, 2011 VA record which reflects that the Veteran's mood was "depressed going on for a whole now" with sleep difficulties, and that the Veteran reported his depression occurred when he was diagnosed with prostate cancer earlier in the year, and notes anxiety and stress regarding his living situation; e.) the September 27, 2011 VA record which notes mildly depressed and anxious mood related to housing problems and medical concerns; f.) the October 3, 2011 CWT Vocational Rehabilitation note regarding the Veteran's irate behavior; g.) the October 4, 2011 VA record of moderate depression and significant anxiety symptoms; h.) the October 11 and 25, 2011 VA records with an assessment of mildly depressed, anxiety, and adjustment reaction to cancer diagnosis; i.) the October 25, 2011 VA record regarding the Veteran's contention that he was treated unkindly and unprofessionally at a radiation treatment session; j.) the November 18, 2011 record regarding the Veteran's "flag" due to his risk for future disruptive behavior, and k.) disruptive Behavior Committee (DBC) records, if reasonably available. 

5.  Following completion of the above, adjudicate the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and entitlement to compensation under 38 U.S.C. 1151 for an acquired psychiatric disability, claimed as due to harassment. 

If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


